Case 9:20-cv-80036-RAR Document 28 Entered on FLSD Docket 02/23/2021 Page 1 of 24




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 20-CV-80036-RAR

  FREDERICK T. JONES,

          Plaintiff,

  v.

  ROBERT J. YAFFEY, and
  WILLIAM SNYDER,

        Defendants.
  ____________________________/

                 ORDER ADOPTING IN PART AND REJECTING IN PART
                MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          THIS CAUSE is before the Court upon a United States Magistrate Judge’s Report and

  Recommendation [ECF No. 18] (“Report”), which screened a pro se civil rights Amended

  Complaint [ECF No. 9] (“Am. Compl.”) filed by Plaintiff Frederick T. Jones. In her well-reasoned

  Report, the Magistrate Judge recommends that three claims proceed, and all other claims be

  dismissed. See Report at 2, 12, 22, 24, 28. 1 Specifically, the Report advises the Court to permit

  the following claims to proceed against Deputy Yaffey in his individual capacity: a Fourth

  Amendment claim due to an unreasonable traffic stop seizure; a malicious prosecution claim; and

  a selective enforcement claim. See id.

          Disagreeing with the Report’s conclusions, Plaintiff timely filed objections to certain

  portions of the Report. See Plaintiff’s Objections [ECF No. 26] (“Objections”). Having carefully

  reviewed the Report, the Objections, the record, and governing law, it is hereby



  1
     In its conclusion, the Report omitted the Magistrate Judge’s previous finding that Plaintiff’s Fourth
  Amendment claim related to Plaintiff’s initial seizure (i.e., a traffic stop) should proceed. Compare Report
  at 12, with id. at 28.
                                                 Page 1 of 24
Case 9:20-cv-80036-RAR Document 28 Entered on FLSD Docket 02/23/2021 Page 2 of 24




         ORDERED AND ADJUDGED that the Report is ADOPTED in part and REJECTED

  in part pursuant to the modifications and supplemental information included herein.

                                    FACTUAL ALLEGATIONS

         In his Amended Complaint, Plaintiff alleges that Deputy Yaffey “erroneously and

  unlawfully” pulled Plaintiff over after they passed one another on a two-lane highway at night.

  See Am. Compl. at 4. Plaintiff avers that Deputy Yaffey “immediately made a U-turn” and “raced

  after Plaintiff” upon seeing Plaintiff “to search his vehicle because [Deputy Yaffey] saw” a white

  male passenger, Mr. Jonathan Sid Noelte (“Mr. Noelte”) in the passenger seat. Id. at 4–5.

         Upon being approached by Deputy Yaffey, Plaintiff asked, “Why did you stop me?

  Because I wasn’t speeding, and everything is in order on my car? Why did you pull me over

  without lying?” Id. at 5 (errors in original). Deputy Yaffey “said nothing” and began using his

  flashlight to illuminate the interior of Plaintiff’s vehicle. Id. Plaintiff asserts law enforcement

  pulled him over twice that day—once at 7:24 P.M. and another time, which is the incident at issue

  here, at 11:49 P.M.—and adds that it “d[oes] not take five (5) hours to write a citation.” Id. at 4–

  5. Plaintiff began accusing Deputy Yaffey of implementing “the racist’s routine” and searching

  his vehicle without his consent only because Plaintiff, who is African-American, had a white

  passenger in his vehicle. Id. Deputy Yaffey reportedly exclaimed, “You either let me search the

  car or I’ll have it towed. Your decision. Oh, by the way, you were speeding. 55 in a 35 mile per

  hour zone.” Id. at 5.

         “[A]ngrily,” as Plaintiff concedes, Plaintiff told Deputy Yaffey, “you’re not searching my

  car because I don’t like your racist attitude! I cannot account for Mr. Noelte.” Id. Deputy Yaffey

  never spoke to Mr. Noelte, according to Plaintiff. Id. Likewise, there is no indication in Plaintiff’s

  hand-written allegations that Mr. Noelte spoke to Deputy Yaffey. See generally id. Deputy Yaffey



                                              Page 2 of 24
Case 9:20-cv-80036-RAR Document 28 Entered on FLSD Docket 02/23/2021 Page 3 of 24




  stated, “Back-up will be here in a minute. I’ll remove you from the car and search it any ways

  (sic).” Id. Deputy Yaffey also told Plaintiff that his breath smelled of alcohol and that he had

  “blood shot (sic) eyes.” Id. Plaintiff, attempting to explain the situation, told Deputy Yaffey, “If

  my eyes are red it’s because I take eye drop[s]: Latanprost. The alcohol you smell is not of me but

  Mr. Noelte.” Id.      Further, Plaintiff was on probation, and Deputy Yaffey knew it. See id.

  (“Defendant Yaffey then stated, ‘You’re on probation. When I finish writing this affidavit, your

  probation officer is not going to be very happy.’”).

         Once back-up arrived on the scene, law enforcement removed Plaintiff from his vehicle.

  Id. at 6. At that point, Plaintiff saw a glass crack pipe beneath the brake of his vehicle and accused

  Mr. Noelte of putting it on his side of the vehicle. Id. Mr. Noelte did not respond. Id. Plaintiff

  told Deputy Yaffey, “if you find anything in my car[,] it belongs to Mr. Noelte. Because I do not

  do drugs. You can piss-test me. Look, I’m 256 lbs. Look at him. He’s skinny as hell. I’m just

  giving him a ride home.” Id.

         Deputy Yaffey reportedly “made a discriminating racial slur” and exclaimed “black guys

  [are] always getting white guys drugs in the community.” Id. When Deputy Yaffey confirmed

  that Plaintiff would be arrested for possession of cocaine and possession of drug paraphernalia,

  Plaintiff accused Deputy Yaffey of being a “racist” intent on framing “an innocent man” because

  “[t]he glass pipe itself contain[ed] [Mr. Noelte’s] fingerprints and saliva” and a simple “piss-test”

  would resolve which of the two men “c[ame] up dirty.” Id.

         Plaintiff, however, appears to have overlooked that Deputy Yaffey’s arrest affidavit, which

  he attached to his Amended Complaint and incorporated within his allegations, contains sworn

  attestations that Plaintiff never addressed in his hand-written factual allegations. See id. at 26. For

  instance, Deputy Yaffey’s affidavit reads that his “radar unit had a clear and persistent Doppler



                                              Page 3 of 24
Case 9:20-cv-80036-RAR Document 28 Entered on FLSD Docket 02/23/2021 Page 4 of 24




  tone and read a speed of 56 miles per hour” when Plaintiff’s vehicle sped by him on the opposite

  side of the road. Id. The affidavit further explains that, upon approaching the vehicle, Deputy

  Yaffey saw that Plaintiff “had bloodshot eyes” and that he “could smell the odor of alcoholic

  beverages emanating from [Plaintiff’s] breath.” Id. (emphasis added). Importantly, Deputy

  Yaffey swore that he “observed a small amount of chore boy, commonly used as drug

  paraphernalia, [i]n the center cup holder of the vehicle.” Id. He also observed “an open and half

  full 18 ounce can of beer.” Id. Mr. Noelte “advised [Deputy Yaffey that the beer] belonged to

  him.” Id.

         Based on his initial interaction, according to Deputy Yaffey’s affidavit, Deputy Yaffey

  asked Plaintiff for his driver’s license, which Plaintiff reportedly claimed to have left at home. Id.

  Deputy Yaffey ran Plaintiff’s personal information through a database. Id.          As it turned out,

  Plaintiff had only a learner’s permit, not an actual operator’s license. Id. When Deputy Yaffey

  returned to the vehicle, “the Chore Boy was no longer where [he] had observed it.”                 Id.

  (capitalization in original). Mr. Noelte, as Deputy Yaffey wrote in his affidavit, confirmed that he

  “never had a driver license (sic).” Id. A different deputy, not identified as a defendant in this

  action, “observed, [i]n plain sight, a glass stem, commonly used for crack cocaine in and around

  Jones’s feet.” Id. This other deputy searched the vehicle and found a white substance “[i]n the

  lower dashboard to the left of the steering wheel” driven by Plaintiff. Id.

         Deputy Yaffey’s affidavit corroborates Plaintiff’s hand-written allegations that he accused

  Mr. Noelte of throwing the “crack rock and stem” onto his side of the vehicle. Id. “It should be

  noted,” as Deputy Yaffey clarified in his affidavit, “that from the passenger seat the small opening

  [from where] the crack was recovered was not visible and blocked by the steering wheel.” Id.




                                              Page 4 of 24
Case 9:20-cv-80036-RAR Document 28 Entered on FLSD Docket 02/23/2021 Page 5 of 24




  Thus, in his view, “[i]t would be impossible for [Mr.] Noelte to throw any type of substances into

  the opening from the passenger seat, especially without the knowledge of [Plaintiff].” Id.

         One day later, Deputy Yaffey prepared an affidavit accusing Plaintiff of violating another

  drug-related crime after he found ten (10) grams of cocaine in the back of his patrol vehicle. Id.

  In his affidavit, Deputy Yaffey acknowledged that he searched Plaintiff before placing him into

  his patrol vehicle, averred that he searched the back of his patrol vehicle after removing Plaintiff,

  and found nothing both times. Id.

         About one month later, Plaintiff’s girlfriend reported that Mr. Noelte used a false name,

  specifically the name of his deceased brother, because there was a warrant for Mr. Noelte’s arrest.

  Id. at 7. This tip led to Mr. Noelte’s speedy arrest. Id. Defendant Yaffey, then, “back dated legal

  documents” in Mr. Noelte’s case and asserted in the charges that Mr. Noelte committed the drug-

  related crimes that he previously attributed to Plaintiff. Id. Plaintiff claims he was exonerated of

  all the drug-related charges brought against him by virtue of DNA evidence. Id. at 8. And he

  further insists that Deputy Yaffey “knew” Plaintiff committed no criminal violations all along. Id.

                                               CLAIMS

         The Report finds that Plaintiff has raised the following claims against Deputy Yaffey: (1)

  a Fourth Amendment challenge to the initial seizure; (2) a Fourth Amendment challenge to the

  search of Plaintiff’s vehicle; (3) a Fourth Amendment False Arrest/False Imprisonment claim; (4)

  a Fourth Amendment Malicious Prosecution claim; and (5) a Fourteenth Amendment Selective

  Enforcement claim. See Report at 11–24. The Report also finds that Plaintiff has raised a failure

  to train claim against Sheriff Snyder. See id. at 25–27. Lastly, the Report concludes that Plaintiff

  has sued both Defendants in their official capacities and seeks punitive damages. Id. at 27–28.




                                             Page 5 of 24
Case 9:20-cv-80036-RAR Document 28 Entered on FLSD Docket 02/23/2021 Page 6 of 24




                                       STANDARD OF REVIEW

            When a magistrate judge’s “disposition” has been properly objected to, district courts must

  review that disposition de novo. Fed R. Civ. P. 72(b)(3). But, when no party has timely objected,

  “the court need only satisfy itself that there is no clear error on the face of the record in order to

  accept the recommendation.” Fed. R. Civ. P. 72 advisory committee’s notes (citation omitted).

  Although Rule 72 itself is silent on the standard of review, the Supreme Court has acknowledged

  that Congress intended to require de novo review only where objections have been properly filed—

  and not when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not

  appear that Congress intended to require district court review of a magistrate [judge]’s factual or

  legal conclusions, under a de novo or any other standard, when neither party objects to those

  findings.”).

            “A party filing objections must specifically identify those findings objected to and the

  specific basis for such objections.” Hidalgo Corp. v. J. Kugel Designs, Inc., No. 05-20476, 2005

  WL 8155948, at *1 (S.D. Fla. Sept. 21, 2005). Therefore, the “[f]ailure to object to the magistrate

  [judge]’s factual findings after notice precludes a later attack on these findings.” Lewis v. Smith,

  855 F.2d 736, 738 (11th Cir. 1988) (citing Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir.

  1982)).

                                          APPLICABLE LAW

            A court may authorize a party to proceed in forma pauperis in any suit, or appeal thereof,

  so long as the party complies with the prescriptions of 28 U.S.C. § 1915(a)(1). In such cases,

  however, the Court must perform a screening process and “shall dismiss [a] case at any time” if it

  determines that “the action or appeal . . . (i) is frivolous or malicious; (ii) fails to state a claim on




                                               Page 6 of 24
Case 9:20-cv-80036-RAR Document 28 Entered on FLSD Docket 02/23/2021 Page 7 of 24




  which relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from

  such relief.” 28 U.S.C. § 1915(e)(2)(B) (emphasis added).

         To state a claim upon which relief may be granted, a complaint’s factual allegations “must

  be enough to raise a right to relief above the speculative level”—with “enough facts to state a claim

  to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007).

  Under this standard, legal conclusions “are not entitled to the assumption of truth” and are

  insufficient to state a claim. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). Moreover, “[w]here a

  complaint pleads facts that are merely consistent with a defendant’s liability, it stops short of the

  line between possibility and plausibility of entitlement to relief.” Id. at 678 (internal quotation

  marks omitted).

                                             ANALYSIS

         Before diving into the Report and Plaintiff’s Objections, there is a fundamental issue with

  Plaintiff’s Amended Complaint. The Magistrate Judge previously entered an Order to Amend.

  See Order to Amend [ECF No. 6]. In her Order to Amend, the Magistrate Judge warned Plaintiff

  that “failure to file [his] amended complaint on time and in compliance with this Court’s orders”

  would probably result in “dismissal of this case.” Id. at 9 (emphasis added). The Order to Amend

  clearly informed Plaintiff that shotgun pleadings are “impermissible” and, again, directed Plaintiff

  that he must “follow the directives and applicable rules articulated in [that] order.” Id. at 7. A

  shotgun pleading, as the Order to Amend explained, comes in four rough categories. See id. at 5.

  “The most common type” of shotgun pleading—and the one pertinent here—“is a complaint

  containing multiple counts where each count adopts the allegations of all preceding counts, causing

  each successive count to carry all that came before and the last count to be a combination of the




                                             Page 7 of 24
Case 9:20-cv-80036-RAR Document 28 Entered on FLSD Docket 02/23/2021 Page 8 of 24




  entire complaint.” Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1321 (11th Cir.

  2015).

           As explained by the Eleventh Circuit, such a pleading deficiency generates the inherent

  problem present in all shotgun pleadings—namely, that “they fail to one degree or another, and in

  one way or another, to give the defendants adequate notice of the claims against them and the

  grounds upon which each claim rests.” Id. at 1323. Stated differently, shotgun pleadings do not

  comply with Fed. R. Civ. P. 8(a)(2) or 10(b). Barmapov v. Amuial, No. 19-12256, 2021 WL

  359632, at *2 (11th Cir. Feb. 3, 2021). “[S]hotgun pleadings also ‘waste scarce judicial resources,

  inexorably broaden the scope of discovery, wreak havoc on appellate court dockets, and undermine

  the public’s respect for the courts.’” Id. (quoting Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291,

  1295 (11th Cir. 2018))

           Here, the Magistrate Judge properly identified (and expertly examined) the claims that

  arguably could have been raised by a pro se litigant with similar allegations. And the Court will

  certainly address those claims one-by-one in an abundance of caution. But in the Court’s view,

  Plaintiff’s Amended Complaint should be dismissed as a shotgun pleading. For example, Claim

  One adopts all of the allegations contained in paragraphs 1 through 27. Am. Compl. at 8. And

  immediately after Plaintiff concludes briefing on Claim One in paragraph 36, Claim Two

  incorporates all of the allegations from paragraphs 1 through 36. Id. at 10. Plaintiff repeats this

  pattern on all subsequently listed claims. See id. at 11 (incorporating the previous 41 paragraphs);

  12 (incorporating the previous 47 paragraphs); 13 (incorporating the previous 53 paragraphs); 14

  (incorporating the previous 61 paragraphs).

           By implementing this pleading strategy, it is unclear if there are other claims not explicitly

  enumerated or otherwise identified in the Report. Thus, the Amended Complaint clearly qualifies



                                               Page 8 of 24
Case 9:20-cv-80036-RAR Document 28 Entered on FLSD Docket 02/23/2021 Page 9 of 24




  under the “most common” category of shotgun pleadings—those where the allegations of each

  count not only adopt a general factual allegation section but also roll “into every successive count

  down the line” the allegations of prior counts. 2 See Weiland, 792 F.3d at 1321, 1324.

          The Court notes that Plaintiff’s factual allegations are mostly straightforward. But his legal

  contentions are not. To illustrate, Claim One is labeled “Racial Profiling” and contends Deputy

  Yaffey violated the Due Process Clause because of his “racial profiling, harassment, false arrest,

  and imprisonment, prejudice, unlawful conduct[,] and discrimination.” Am. Compl. at 8. Based

  on these legal contentions—which are conclusory—and on the allegations at issue, the Court could

  infer Claim One as being a Fourteenth Amendment selective enforcement claim or a Fourth

  Amendment false arrest and false imprisonment claim.                But the Magistrate Judge thought

  Plaintiff’s false arrest and false imprisonment claim began on a different page. See Report at 15

  (citing Am. Compl. at 11–12). And her interpretation of the Amended Complaint makes sense as

  well because the heading of that claim in the Amended Complaint explicitly reads “False Arrest

  and Imprisonment,” and there is a clear invocation of said doctrine beneath the heading of that

  claim. See Am. Compl. at 11–12. Then again, on the following page and under a different claim,

  Plaintiff, again, has the heading “False Arrest” and again invokes the Fourth Amendment. See id.

  at 12. Because Plaintiff reincorporates every prior allegation and contention, it is practically

  impossible to readily determine the basis for each claim and—more importantly here—where each

  claim begins and ends.



  2
     To be clear, the Court does not maintain that a pro se complaint suffering from this technical pleading
  deficiency will always warrant dismissal. In some cases, incorporating by reference a large amount of
  paragraphs may result in “each claim materially increase[ing] the burden of understanding the factual
  allegations underlying each [subsequent] count.” See id. at 1324. In other words, some claims make more
  sense after prior claims have already been briefed. And, in other cases, it is possible that breaking down
  the factual allegations with discrete subsections and titles, such as “Facts Surrounding the Shooting,” might
  help steer a complaint away from shotgun territory. See id. at 1325. But this case is different.
                                                 Page 9 of 24
Case 9:20-cv-80036-RAR Document 28 Entered on FLSD Docket 02/23/2021 Page 10 of 24




           Of course, “[a] pro se pleading is held to a less stringent standard than a pleading drafted

   by an attorney and is liberally construed.” Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir.

   2017); see also Torres v. Miami-Dade Cty., 734 F. App’x 688, 691 (11th Cir. 2018) (“Liberal

   construction, in more concrete terms, means that federal courts must sometimes look beyond the

   labels used in a pro se party’s complaint and focus on the content and substance of the

   allegations.”). That leniency, however, “does not give courts license to serve as de facto counsel

   or to rewrite an otherwise deficient pleading in order to sustain an action.” Shuler v. Ingram &

   Assocs., 441 F. App’x 712, 716 n.3 (11th Cir. 2011); Golfin v. Sec’y, Fla. Dep’t of Corr., 276 F.

   App’x 908, 908 (11th Cir. 2008) (“[W]e will not act as de facto counsel for a pro se litigant.”).

           Here, because the Amended Complaint intermittently interweaves the same claims at

   random points throughout each claim, and every successor count adopts the factual assertions and

   legal arguments of prior counts, the shotgun nature of Plaintiff’s Amended Complaint makes it

   impracticable to liberally construe Plaintiff’s allegations without stepping into the role of de facto

   counsel. This the Court cannot do. See, e.g., Watson v. Governor of Ga., 699 F. App’x 909, 909

   (11th Cir. 2017) (“Although we construe pro se briefs liberally, we will not act as de facto counsel

   for litigants . . . .”); Butler v. Broward Cty. Cent. Examining Bd., 367 F. App’x 991, 992 (11th Cir.

   2010) (“[T[he district court had no duty to seek out and consider documents submitted in a previous

   civil rights lawsuit in order to determine whether Butler’s complaint stated a claim pursuant to

   Rule 12(b)(6). Whether the documents in Butler’s previous lawsuit established a claim or not, it

   is not the district court’s role to act as Butler’s de facto counsel and sua sponte seek out those

   documents in order to rewrite her pleadings.”). 3


   3
     The Magistrate Judge took judicial notice of materials that were not attached to Plaintiff’s Amended
   Complaint—but were part of Plaintiff’s state court criminal record. The Court, however, declines to adopt
   such facts given that they are not explicitly alleged within the Amended Complaint. See Butler, 367 F.
   App’x at 992.
                                                Page 10 of 24
Case 9:20-cv-80036-RAR Document 28 Entered on FLSD Docket 02/23/2021 Page 11 of 24




           The Magistrate Judge, without question, exhibited her strong mastery of the facts in this

   case. But this particular Amended Complaint cannot proceed because its shotgun nature would

   not only fail to provide fair notice to Defendants of the claims against them, but also devour the

   judicial resources of this Court (and later of the Eleventh Circuit if an appeal is to be taken by any

   party). Accordingly, the Amended Complaint is DISMISSED as a shotgun pleading.

           The Court shall, nevertheless, address the claims analyzed in the Report, as well as

   Plaintiff’s Objections. As explained below, upon doing so, the Court reaches the same conclusion:

   dismissal of the Amended Complaint is warranted.

           I. Objection to the Fourth Amendment claim regarding the initial seizure

           The Report finds that Plaintiff’s allegations that he was not speeding are sufficient to allow

   his Fourth Amendment claim regarding the initial seizure to proceed. See Report at 11–12. Setting

   aside that the Court would dismiss the Amended Complaint as a shotgun pleading, the Court

   disagrees. A traffic stop is constitutional if the officers have probable cause to believe that a traffic

   violation has occurred or a reasonable suspicion that criminal activity is afoot. See Floyd v. City

   of Miami Beach, 730 F. App’x 838, 841–42 (11th Cir. 2018).

           Here, Plaintiff avers that he was not speeding. Am. Compl. at 4. Noticeably absent from

   his Amended Complaint, however, is any allegation addressing the doppler that Deputy Yaffey

   documented as corroborating his estimation of Plaintiff driving 55 miles per hour in a 35 mile per

   hour zone. See generally Am. Compl.; see also Am. Compl. at 26 (showing Deputy Yaffey’s

   affidavit, which Plaintiff has relied on). If Plaintiff’s bare and conclusory allegation that he was

   “not speeding” were enough to construct a Fourth Amendment claim, every disgruntled driver

   claiming they were not speeding—despite the presence of official records to the contrary—would

   be able to sue their citing officer. And here, the Amended Complaint contains no allegations



                                                Page 11 of 24
Case 9:20-cv-80036-RAR Document 28 Entered on FLSD Docket 02/23/2021 Page 12 of 24




   clarifying what the speed limit was or what speed Plaintiff was driving when he passed by Deputy

   Yaffey’s patrol vehicle. In addition, Plaintiff does not provide any allegations as to how he might

   later establish a conclusion that he was not speeding. This is not to say that the stop was

   constitutional. Instead, this Court only finds that Plaintiff’s allegations are too bare and conclusory

   to allow this claim to proceed. See Iqbal, 556 U.S. at 679.

          Given that the Court cannot serve as de facto counsel—and Plaintiff’s allegations are

   conclusory—this claim is DISMISSED. Accordingly, the Report is REJECTED with respect to

   this claim.

          II. Objection to the Fourth Amendment claim regarding the search of Plaintiff’s vehicle

          In his Amended Complaint, Plaintiff contends that Deputy Yaffey falsely “accus[ed] him

   of speeding in order to pull him over to search his car.” Am. Compl. at 10. Plaintiff objects to the

   Magistrate Judge’s recommendation that this Fourth Amendment claim be dismissed.                   See

   Objections at 2–7. More specifically, Plaintiff insists the Magistrate Judge overlooked facts

   showing that the “plain view” doctrine under the Fourth Amendment—relied upon in page 14 of

   the Report—does not apply. See Objections at 2.

          But the Court need not resolve the applicability of the plain view doctrine. The Report, in

   the alternative, addressed the automobile exception to the Fourth Amendment’s proscription

   against unreasonable searches and seizures. Report at 13–14. That exception, of course, permits

   law enforcement to search operational vehicles without a warrant if there is probable cause to

   believe that contraband or evidence of a crime will be found. See United States v. Tamari, 454

   F.3d 1259, 1261 (11th Cir. 2006). Deputy Yaffey, as noted above, wrote that Plaintiff had

   bloodshot eyes and his vehicle had an odor of alcohol. See Am. Compl. at 26. He also documented




                                               Page 12 of 24
Case 9:20-cv-80036-RAR Document 28 Entered on FLSD Docket 02/23/2021 Page 13 of 24




   seeing drugs in a cup holder. Id. Observing a driver with bloodshot eyes and drugs in a cup holder

   is certainly enough to find probable cause to search the vehicle for additional drugs.

          Nowhere in his Amended Complaint does Plaintiff allege that Deputy Yaffey could not

   smell alcohol from outside his vehicle or otherwise allege that seeing the color of his eyes was an

   impossibility under the circumstances. See generally Am. Compl. The Amended Complaint also

   does not address—let alone deny—the drugs Deputy Yaffey documented seeing in the cup holder.

   In fact, sworn under penalty of perjury, Plaintiff told Deputy Yaffey, “If my eyes are red it’s

   because I take eye drop (sic): Latanprost. The alcohol you smell is not of me but Mr. Noelte.”

   Am. Compl. at 5, 21. In addition, Plaintiff’s defensive explanation for his eyes and the smell of

   his vehicle came after Deputy Yaffey had already commented as to his observations. See id. at 5.

   Such an after-the-fact explanation could give a reasonable officer under the circumstances reason

   to doubt Plaintiff’s protestations of innocence. Lastly, although there are troubling allegations in

   this case suggesting a bias against African-Americans, Plaintiff has not constructed a plausible

   inference that Deputy Yaffey lacked probable cause to search his vehicle pursuant to the

   automobile exception.

          Because Plaintiff never mentions—let alone challenges—the Report’s reliance on the

   automobile exception in his Objections, the Report is subject to clear error review. The Court

   finds no clear error and, therefore, ADOPTS the Report’s reasoning and OVERRULLES

   Plaintiff’s Objections regarding this claim. This claim is therefore DISMISSED.

          III. Objection to False Arrest / False Imprisonment claim

          Plaintiff attacks the Magistrate Judge’s conclusion that Plaintiff has failed to state a claim

   as to his false arrest and false imprisonment claims. Objections at 7–8. Liberally construed,

   Plaintiff asserts the Magistrate Judge (1) erroneously equated his “mere proximity” to drug



                                             Page 13 of 24
Case 9:20-cv-80036-RAR Document 28 Entered on FLSD Docket 02/23/2021 Page 14 of 24




   paraphernalia with probable cause and, in addition, suggests (2a) the Magistrate Judge overlooked

   that there was “no probable cause to stop Plaintiff” or (2b) “to search Plaintiff’s vehicle as there

   was no immediately apparent ‘plain view[.]’” Id. at 8.

            “The Fourth Amendment permits warrantless arrests if made with probable cause.”

   Williamson v. Mills, 65 F.3d 155, 158 (11th Cir. 1995). “A law enforcement officer has probable

   cause to arrest a suspect if the facts and circumstances within the officer’s knowledge, of which

   he or she has reasonably trustworthy information, would cause a prudent person to believe, under

   the circumstances shown, that the suspect has committed, is committing, or is about to commit an

   offense.” Id. (cleaned up). Importantly, “[t]he existence of probable cause . . . is an absolute bar

   to a section 1983 action for false arrest.” Marx v. Gumbinner, 905 F.2d 1503, 1505–06 (11th Cir.

   1990).

            To state a section 1983 claim for false imprisonment, a plaintiff must adequately allege the

   elements of common law false imprisonment and establish that the imprisonment resulted in a

   violation of his due process rights under the Fourteenth Amendment. Ortega v. Christian, 85 F.3d

   1521, 1526 (11th Cir. 1996). The false imprisonment component requires a plaintiff to prove “(1)

   intent to confine, (2) acts resulting in confinement, and (3) consciousness of the victim of

   confinement or resulting harm.” Id. at 1526 n.2. If an officer has “sparse information” when they

   make an arrest, this provides grounds to find the officer “knew or should have known that the

   imprisonment” of that individual constituted an unlawful imprisonment. Id. at 1526.

            Despite Plaintiff’s averments that the Magistrate Judge conflated his “mere proximity” to

   drug paraphernalia with probable cause, Plaintiff has not addressed the inferences that law

   enforcement reasonably could have drawn under the circumstances. See generally Objections.

   When law enforcement encounters a driver with bloodshot eyes and the smell of alcohol emanating



                                               Page 14 of 24
Case 9:20-cv-80036-RAR Document 28 Entered on FLSD Docket 02/23/2021 Page 15 of 24




   from his car containing drugs in a cup holder; pronouncing that his “red eyes” are due to eye drops;

   exclaiming that the smell of alcohol in his vehicle emanates from a passenger, not him; insisting

   that a glass pipe found under the brake of his vehicle and drugs on the left side of his steering

   wheel—a vehicle he presumably has a possessory interest in—are not his; and overlooking that

   his passengers do not exhibit any manifestations of drug usage, 4 a prudent officer could reasonably

   believe that a crime related to the possession of those drugs or related paraphernalia was or was

   about to be committed by the driver. This inference is particularly strong here because Plaintiff

   never alleged that Deputy Yaffey saw Mr. Noelte hide drugs on Plaintiff’s side of the vehicle.

   Thus, the Magistrate Judge correctly found that probable cause to arrest Plaintiff existed on the

   scene, rendering the false arrest claim meritless.

          As for Plaintiff’s arguments that there was no probable cause to arrest him because the

   initial stop and subsequent search was illegal, this argument ignores the Magistrate Judge’s cogent

   explanation that “even if Deputy Yaffey’s initial stop of Plaintiff’s vehicle violated the Fourth

   Amendment, the fruits of the search—the drugs and drug paraphernalia—can still be considered

   to determine whether Deputy Yaffey had probable cause to arrest Plaintiff” because “the

   exclusionary rule does not apply in a civil suit against police officers.” Report at 16 (cleaned up);

   see also Black v. Wigington, 811 F.3d 1259, 1267 (11th Cir. 2016) (“The Blacks argue that the

   evidence from their trailer could not provide probable cause because it was obtained during an

   illegal search, but [in so doing] they wrongly assume that the exclusionary rule applies in this civil

   case.”); Rance v. Bradshaw, No. 15-CV-81210, 2016 WL 3199002, Opinion and Order at *7 (S.D.

   Fla. June 9, 2016) (relying on the fruits of an allegedly illegal stop and search to show probable

   cause existed at the time of an arrest because the exclusionary rule does not apply in civil


   4
     Plaintiff has provided no allegations indicating that Mr. Noelte manifested symptoms that would have
   led an officer to believe he was under the influence of drugs. See generally Am. Compl.
                                              Page 15 of 24
Case 9:20-cv-80036-RAR Document 28 Entered on FLSD Docket 02/23/2021 Page 16 of 24




   proceedings). And, at any rate, Plaintiff has not set forth adequate allegations to establish a

   plausible inference that his initial stop was unconstitutional.

           Plaintiff’s view that a false arrest or false imprisonment transpired simply because the

   “accusations against him” were later proven false “by DNA,” see Objections at 11, misses the

   mark. While it is true that misidentification can form the basis of a false imprisonment claim for

   a detention following a valid arrest, see Ortega, 85 F.3d at 1526 (citing Cannon v. Macon Cty., 1

   F.3d 1558, 1563 (11th Cir. 1993), opinion modified on reh’g on other grounds, 15 F.3d 1022 (11th

   Cir. 1994)), that kind of “over-detention” would require Plaintiff to show Deputy Yaffey failed to

   release Plaintiff once he knew or should have known Plaintiff was entitled to release. See Alcocer

   v. Mills, 906 F.3d 944, 954 (11th Cir. 2018) (internal citation omitted). Here, Plaintiff provides

   no allegations as to when Deputy Yaffey should have known Plaintiff was innocent, rendering a

   misidentification theory for false imprisonment wholly inapplicable in this case. And, based on

   the events at the scene, a reasonable officer would have had little evidence of Plaintiff’s innocence

   for the reasons previously stated.

           Plaintiff’s Objections as to this claim are, therefore, OVERRULED. Objections at 7–12.5

   Further, the Court ADOPTS the Report’s compelling legal analysis in addition to the supplemental

   analysis contain herein.


   5
      Even if Plaintiff [had] brought it to Deputy Yaffey’s attention that Mr. Noelte’s DNA and fingerprints
   [were] on the glass pipe,” Objections at 12, Plaintiff has provided no allegations that would allow this Court
   to make the tremendous leap of logic necessary to infer that Deputy Yaffey could have relied on a suspect’s
   on-the-scene forensics analysis as “trustworthy information” when evaluating whether probable cause to
   arrest that very suspect existed. See Williamson, 65 F.3d at 158. Put another way, regardless of whether
   Plaintiff was ultimately “exonerated by DNA,” see Objections at 11, that was not a reasonable inference
   Deputy Yaffey could have drawn. As previously stated, based on the documentary evidence relied upon
   by Plaintiff, it appears he misrepresented the fact that he only had a learner’s permit for the vehicle he drove
   that night. Thus, a reasonable and prudent officer would have likely become suspicious of Plaintiff’s after-
   the-fact justifications for why his eyes were bloodshot red when drugs had already been spotted in his
   vehicle because, after all, Plaintiff had already demonstrated a propensity for stretching the facts. More
   fundamentally, Plaintiff overlooks the fact that an officer can have probable cause to believe a crime is
   afoot and later be wrong. See Baysa v. Gualtieri, 786 F. App’x 941, 944 (11th Cir. 2019) (explaining
                                                   Page 16 of 24
Case 9:20-cv-80036-RAR Document 28 Entered on FLSD Docket 02/23/2021 Page 17 of 24




           IV. Objections as to the Official Capacity claims

           Liberally construed, Plaintiff also objects to his official capacity claims not proceeding.

   Objections at 13. The primary basis for his “objection” better resembles a call to action as opposed

   to an actual objection to a magistrate judge’s report. This is because Plaintiff asks the Court to

   allow his official capacity claims to proceed on the basis that it would “send[] a message to the

   Sheriff’s office that we are not going to tolerate innocence people (sic) being framed outside the

   law (sic).” Objections at 13. Axiomatically, legal claims must be supported by factual allegations,

   not public policy initiatives—no matter how noble those initiatives might be. See generally Iqbal,

   556 U.S. at 678 (“[A] complaint must contain sufficient factual matter, accepted as true, to state a

   claim to relief that is plausible on its face.” (cleaned up)). This particular “objection” is, therefore,

   OVERRULED.

           Plaintiff, in the alternative, asserts that the Magistrate Judge erred by recommending that

   the official capacity claims be dismissed because the cases she cited in her Report are pertinent

   only to supervisory liability claims, not official capacity claims. Objections at 14. This assertion

   is simply incorrect. See Report at 27 (citing Walker v. City of Calhoun, GA, 901 F.3d 1245, 1255

   (11th Cir. 2018) and Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978)). Because Plaintiff in no

   way refutes the Magistrate Judge’s succinct and cogent reasoning regarding official capacity

   claims, see Report at 27 (“Because Plaintiff has failed to show that Defendants had a custom or

   policy that caused a constitutional violation, he fails to state a claim upon which relief may be

   granted against [any of the] Defendants in their official capacit[ies].”), Plaintiff’s Objections




   probable cause “does not require an actual showing of criminal activity” or even “overwhelmingly
   convincing evidence” of criminal activity) (cleaned up).
                                                Page 17 of 24
Case 9:20-cv-80036-RAR Document 28 Entered on FLSD Docket 02/23/2021 Page 18 of 24




   challenging the Magistrate Judge’s resolution of his official capacity claims are

   OVERRULLED. 6 The Court ADOPTS the Report’s reasoning on this issue.

           V. Plaintiff’s Objection to the Failure to Train claim

           Next, Plaintiff objects to the Magistrate Judge’s analysis regarding a construed failure to

   train claim against Sheriff Snyder. Objections at 15–20. Plaintiff insists that Sheriff Snyder “is

   well aware of the discrimination against African-Americans displayed by his department” because

   he failed to adequately train his subordinates. Objections at 20. Even if that were true, Plaintiff

   has not pinpointed where in his Amended Complaint he has submitted reasonably specific

   allegations connected to Sheriff Snyder. See generally Objections. The Report found one “vague

   and conclusory” reference to Sheriff Snyder being allegedly responsible for “fail[ing] to properly

   supervise and enforce the rules of ethical standard of conduct with [respect to] Deputy Yaffey

   because had [Sheriff Snyder] done so, [Deputy Yaffey] would not have committed these gross and

   egregious wrongful acts against Plaintiff.” Report at 25–26 (quoting Am. Compl. at 3) (cleaned

   up). The Court, in its review of the Amended Complaint, sees no other allegations implicating

   Sheriff Snyder.

           Based on Plaintiff’s allegations, the Report found any claims against Sheriff Snyder were

   “actually based solely on a theory of vicarious liability.” Report at 25. Having reviewed the

   entirety of Plaintiff’s allegations, the Court agrees. Of course, “[s]upervisory officials are not

   liable under section 1983 on the basis of respondeat superior or vicarious liability.” Belcher v.



   6
      Plaintiff accuses the Magistrate Judge of purposefully “circumvent[ing]” his entitlement to sue Sheriff
   Snyder and Deputy Yaffey by “misstating the law” and for addressing his official capacity claims against
   all Defendants simultaneously. See Objections at 13–14. This Court—and, therefore, the Magistrate
   Judge—have the authority and the obligation to screen Plaintiff’s Amended complaint for failure to state a
   claim. See 28 U.S.C. §§ 1915(e) (articulating the standard for IFP litigants). To the extent Plaintiff’s
   baseless and conclusory accusations of bias could be interpreted as an objection, that objection is
   OVERRULED.
                                                Page 18 of 24
Case 9:20-cv-80036-RAR Document 28 Entered on FLSD Docket 02/23/2021 Page 19 of 24




   City of Foley, Ala., 30 F.3d 1390, 1396 (11th Cir. 1994) (cleaned up). “Supervisors can be held

   ‘liable under . . . § 1983, for the unconstitutional acts of their subordinates if they personally

   participated in the allegedly unconstitutional conduct or if there is a causal connection between

   their actions . . . and the alleged constitutional deprivation.” Hendrix v. Tucker, 535 F. App’x 803,

   805 (11th Cir. 2013) (quoting Douglas v. Yates, 535 F.3d 1316, 1322 (11th Cir. 2008)).

          To establish a causal connection, a plaintiff must show “(1) a history of widespread abuse

   puts the responsible supervisor on notice of the need to correct the alleged deprivation and he failed

   to do so; (2) the supervisor’s improper custom or policy led to deliberate indifference to

   constitutional rights; or (3) facts support an inference that the supervisor directed the subordinates

   to act unlawfully or knew that the subordinates would act unlawfully and failed to stop them from

   doing so.” Hendrix, 535 F. App’x at 805 (cleaned up). Here, the Report found no allegations

   sufficient to establish a causal connection. The Court agrees. In addition, Plaintiff has not

   identified any allegations in his Objections that the Magistrate Judge might have overlooked.

   Thus, Plaintiff’s Objections regarding this claim are OVERRULED, and the Magistrate Judge’s

   analysis on this claim is ADOPTED.

          VI. Malicious Prosecution claim

          In her Report, the Magistrate Judge finds that Plaintiff has raised a claim of malicious

   prosecution against Deputy Yaffey with respect to the drugs found in Deputy Yaffey’s patrol

   vehicle and recommends that this claim proceed. Report at 19–22 (citing Am. Compl. at 8–11).

          However, the Court finds that the portion of the Amended Complaint cited in the Report

   does not invoke a malicious prosecution claim with respect to the drugs found in Deputy Yaffey’s

   vehicle—at least not definitively. From what the Court can decipher, that section of the Amended

   Complaint relates to the drugs and related paraphernalia found in Plaintiff’s vehicle, not Deputy



                                              Page 19 of 24
Case 9:20-cv-80036-RAR Document 28 Entered on FLSD Docket 02/23/2021 Page 20 of 24




   Yaffey’s. The Court’s finding is in no way a criticism of the Magistrate Judge’s thoughtful

   analysis—but simply evidences the incredibly shotgun nature of Plaintiff’s pleading. And the

   shotgun nature of the Amended Complaint, as previously mentioned, is all the more compounded

   by Plaintiff incorporating by reference every allegation and legal contention.

          Because the Court does not find that Plaintiff has established a malicious prosecution

   claim, in part due to the shotgun nature of Plaintiff’s pleading, the Court REJECTS the Report to

   the extent it finds a malicious prosecution claim related to the drugs found in Deputy Yaffey’s

   patrol vehicle. The Court shall now address whether Deputy Yaffey violated Plaintiff’s Fourth

   Amendment rights because of his malicious prosecution with respect to the drugs and related

   paraphernalia found in Plaintiff’s vehicle—the claim the Court does see in the Amended

   Complaint.

          “To establish a federal claim for malicious prosecution under § 1983, a plaintiff must prove

   (1) the elements of the common-law tort of malicious prosecution and (2) a violation of his Fourth

   Amendment right to be free from unreasonable seizures.” Blue v. Lopez, 901 F.3d 1352, 1357

   (11th Cir. 2018). Malicious prosecution claims arise under the Fourth Amendment and are viable

   constitutional torts under section 1983. Id. The first element is met if a plaintiff establishes the

   following: “(1) a criminal prosecution instituted or continued by the present defendant; (2) with

   malice and without probable cause; (3) that terminated in the plaintiff accused’s favor; and (4)

   caused damage to the plaintiff accused.” Id. (quoting Kjellsen v. Mills, 517 F.3d 1232, 1237 (11th

   Cir. 2008)) (internal citation omitted).

          The Court has already found that Deputy Yaffey would have had probable cause based on

   Plaintiff’s allegations and the documentary evidence he incorporated. And, in her Report, the

   Magistrate Judge agreed that such a malicious prosecution claim challenging the drugs and related



                                              Page 20 of 24
Case 9:20-cv-80036-RAR Document 28 Entered on FLSD Docket 02/23/2021 Page 21 of 24




   paraphernalia in Plaintiff’s vehicle would fail to state a claim. See Report at 22 n.7. Accordingly,

   the Court DISMISSES any malicious prosecution claim raised in this proceeding. The Court

   ADOPTS the Report to the extent it finds no malicious prosecution claim has been stated with

   respect to the drugs and related paraphernalia in Plaintiff’s vehicle. See Report at 22 n.7. In

   addition, the Court REJECTS the Report to the extent it finds a malicious prosecution claim

   related to the drugs found in Deputy Yaffey’s patrol vehicle for the reasons previously stated

   herein. See Golfin, 276 F. App’x at 908 (“[W]e will not act as de facto counsel for a pro se

   litigant.”).

           VII. Selective Enforcement claim

           The Magistrate Judge recommends that Plaintiff’s selective enforcement claim proceed in

   this case. Report at 24. Pursuant to the Equal Protection Clause of the Fourteenth Amendment,

   “the Constitution prohibits selective enforcement of the law based on considerations such as race.”

   Whren v. United States, 517 U.S. 806, 813 (1996). A selective enforcement claim requires a

   plaintiff to show “(1) he was treated differently from other similarly situated individuals, i.e. others

   outside of his group in similar situations were not prosecuted, and (2) he was singled out for

   different treatment because of his association with an identifiable group, such as those of a

   particular race or religion, or a group exercising constitutional rights.” Lozman v. City of Riviera

   Beach, 39 F. Supp. 3d 1392, 1418 (S.D. Fla. 2014) (emphasis added); see also Campbell v.

   Rainbow City, Ala., 434 F.3d 1306, 1314 (11th Cir. 2006) (“[D]ifferent treatment of dissimilarly

   situated persons does not violate the equal protection clause.” (cleaned up)).

           Here, the question is whether Plaintiff received dissimilar treatment from Mr. Noelte. See

   generally Taylor v. Pekerol, 760 F. App’x 647, 653–54 (11th Cir. 2019) (requiring plaintiff to

   show “similarly situated” individuals were not prosecuted and that “discriminatory animus was



                                               Page 21 of 24
Case 9:20-cv-80036-RAR Document 28 Entered on FLSD Docket 02/23/2021 Page 22 of 24




   behind the disparate treatment”). The Magistrate Judge constructed a strong argument as to why

   Plaintiff’s selective enforcement claim should proceed, but the Court disagrees with her ultimate

   recommendation. Many of the points she emphasized certainly bear on the question of bias—an

   element Plaintiff could establish at this stage with his assumed-as-true allegations. But, to show a

   claim of racial discrimination under the Equal Protection Clause, there must also be a showing of

   “similarly situated individuals” who experienced disparate treatment and a showing that

   “discriminatory animus” is what motivated that variance in treatment. See Taylor, 760 F. App’x

   653–54.

           The Court does not see Plaintiff and his passenger, Mr. Noelte, as “similarly situated

   individuals.” While the two men were in the same vehicle, the drugs and drug paraphernalia were

   found on Plaintiff’s side of the vehicle—a vehicle he presumably owned. Nowhere in his

   Amended Complaint does Plaintiff allege that Mr. Noelte had bloodshot eyes or manifested telltale

   signs of drug usage. Viewed together, Plaintiff’s possessory interest in the vehicle, bloodshot eyes,

   and proximity to the drugs provide enough factors to distinguish the two men from one another

   during the traffic stop.

           Notably, implicit in Plaintiff’s repeated assertions that his “mere proximity” to the drugs

   and drug paraphernalia should not have been enough to find probable cause to arrest him is a

   concession that there was even less probable cause to arrest Mr. Noelte based on his greater

   distance than Plaintiff from the drugs and drug paraphernalia because, after all, they were found

   on Plaintiff’s side of the vehicle. In other words, using Plaintiff’s logic of “mere proximity” to

   drugs and drug paraphernalia, Plaintiff has inadvertently conceded that Mr. Noelte is not his

   comparator.




                                              Page 22 of 24
Case 9:20-cv-80036-RAR Document 28 Entered on FLSD Docket 02/23/2021 Page 23 of 24




          Thus, while the Court agrees with the Magistrate Judge that Deputy Yaffey exhibited a bias

   towards African-Americans based on Plaintiff’s assumed-as-true allegations, Plaintiff’s selective

   enforcement claim must be dismissed for failure to state a claim because Mr. Noelte was not a

   similarly situated comparator under the circumstances. In sum, the Court DISMISSES this claim

   and REJECTS the Report to the extent Plaintiff meant to raise a selective enforcement claim

   under the Equal Protection Clause.

          VIII. Plaintiff’s Objections related to Punitive Damages

          The Report recommends that the demand for punitive damages against Deputy Yaffey

   proceed and that it be dismissed against Sheriff Snyder. Report at 27–28. In essence, Plaintiff

   objects on the grounds that his ability to demand punitive damages against all Defendants should

   proceed. Objections at 22. Since the Court finds that Plaintiff has not stated a claim against any

   of the identified Defendants in this action, the Report is REJECTED on this issue and the

   Objections are OVERRULED as moot. See Inlet Condo. Ass’n, Inc. v. Childress Duffy, Ltd., Inc.,

   615 F. App’x 533, 544 n.5 (11th Cir. 2015) (concluding a moot case makes any demand for

   punitive damages moot as well).

                                           CONCLUSION

          Having carefully reviewed the record and governing law, the Report is ADOPTED in part

   and REJECTED in part pursuant to the modifications and supplemental analysis stated herein.

   Plaintiff’s Objections, which were reviewed de novo, are OVERRULED. Accordingly, the

   Amended Complaint is hereby DISMISSED as an impermissible shotgun pleading and, in the

   alternative, DISMISSED for failure to state a claim. All pending motions, if any, are DENIED

   as moot. All deadlines are TERMINATED. The Clerk shall CLOSE this case.




                                             Page 23 of 24
Case 9:20-cv-80036-RAR Document 28 Entered on FLSD Docket 02/23/2021 Page 24 of 24




         DONE AND ORDERED in Fort Lauderdale, Florida, this 23rd day of February, 2021.




                                                 RODOLFO A. RUIZ II
                                                 UNITED STATES DISTRICT JUDGE


   cc:   Frederick T. Jones
         638 6th Street
         West Palm Beach, FL 33401
         PRO SE




                                       Page 24 of 24
